Exhibit CHARTER COMMUNICATIONS HOLDINGS, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Three Months Ended March 31, 2008 2007 Earnings Loss from Operations before Minority Interest and Income Taxes $ (277 ) $ (300 ) Fixed Charges 453 456 Total Earnings $ 176 $ 156 Fixed Charges Interest Expense $ 444 $ 447 Amortization of Debt Costs 7 7 Interest Element of Rentals 2 2 Total Fixed Charges $ 453 $ 456 Ratio of Earnings to Fixed Charges (1) - - (1)Earnings for the three months ended March 31, 2008 and 2007 were insufficient to cover fixed charges by $277 million and $300 million, respectively.As a result of such deficiencies, the ratios are not presented above.
